CRIST, Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. Movant had been sentenced to three consecutive five-year terms after having pled guilty to three counts of sodomy. We affirm.
Movant claims his guilty pleas were involuntary because he did not understand the meaning of the word “consecutive,” and believed the terms would be served concurrently for a total of only five years to be actually served. We find the record replete with evidence that the sentence was explained as consisting of three five-year terms for a total of fifteen years.
The judgment is based on findings of fact which are not clearly erroneous; no error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.